DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview/email communications with Applicant’s attorney James Crawford on 7/17/2021 . The application has been amended as follows:

In the abstract:

The present disclosure relates to a motor rotor control device and method capable of reducing noise caused by the alignment of a motor rotor, and securing stability of staring a motor. The motor rotor control device in accordance with an embodiment of the present disclosure includes a motor having a rotor; an inverter for supplying a three-phase alternating-current voltage to the motor; and a control unit for estimating the initial location of the rotor upon the initial driving of the motor, correcting the location of the rotor by a predetermined angle from the estimated initial location, and then driving the motor. 


                                                  Allowable Subject Matter
3.	Claims 1-10 are allowed.	

	As per independent claim 1: Aligning the rotor by rotating the rotor a predetermined angle from the estimated initial location; and accelerating the aligned rotor to a specified speed to drive the motor including remaining claim limitations. 
As per independent claim 6: It is the same reason as claim 1.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,288,514 to Direnzo discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846